Citation Nr: 0939105	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-06 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for right knee musculoligamentous strain with osteoarthritis.  

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee laxity, rated as 10 percent disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1986 to December 
1989 and from December 1989 to September 2007.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska granting service connection for right knee 
musculoligamentous strain with osteoarthritis with an 
evaluation of 10 percent and from a July 2008 rating decision 
of the VARO in Lincoln, Nebraska granting service connection 
for right knee laxity with an evaluation of 10 percent.  
During the pendency of this appeal, a March 2008 RO decision 
assigned an initial evaluation of 20 percent for the 
Veteran's right knee musculoligamentous strain with 
osteoarthritis.  The Board notes that the Veteran had 
appealed the issue of left knee laxity, but withdrew this 
appeal by a statement received by VA in October 2008.  38 
C.F.R. § 20.204 (2008).

In June 2008, the Veteran testified before a Decision Review 
Officer in Lincoln, Nebraska.  A transcript of that hearing 
is of record.

In July 2009, the Veteran testified at a Travel Board hearing 
before the undersigned acting Veterans Law Judge.  A 
transcript of that hearing is of record.  At the Travel Board 
hearing, the Veteran filed, and the Travel Board accepted, a 
notice of disagreement with the initial rating of a right 
knee laxity disability.  However, further review of the 
claims folder shows that the RO had previously accepted an 
October 2008 statement by the Veteran as a notice of 
disagreement, and had issued a January 2009 Statement of the 
Case on that issue; therefore, the Board construes the 
Veteran's statement at the Travel Board hearing, which was 
received within one year of notice of the rating decision, as 
a substantive appeal of the issue of entitlement to an 
initial rating in excess of 10 percent for right knee laxity.  
Moreover, the Board notes that the Veteran provided testimony 
as to his right knee laxity at the July 2009 Travel Board 
hearing.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions 
currently before the Board were placed in appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating assignment, the Board has characterized the 
rating issues on appeal as claims for higher initial 
evaluations of original awards.  Analysis of these issues 
therefore requires consideration of the rating to be assigned 
effective from the date of award of service connection of 
each of these claims.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA examinations with addressing the severity of the Veteran's 
right knee instability and laxity were obtained in December 
2007 and June 2008.  38 C.F.R. § 3.159(c) (4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The December 2007 VA examination report reflects that flexion 
in the right knee was from 0 to 60 degrees.  Range of motion 
in the right knee was 0 to 90 degrees.  The Veteran 
complained of moderate to severe pain and moderate weakness 
and fatigue, but no incoordination.  The DeLuca examination 
consisted of two exercises but the Veteran reportedly could 
not perform any more.  The Veteran did have additional 
limitation following repetitive use of the knees.  Moderate 
to occasional severe painful motion was noted.  

The June 2008 VA examination report reflects the Veteran's 
range of motion for both flexion and extension.  
Unfortunately, the report has handwritten editing on the 
range of motion results.  It is unclear to the Board when, or 
by whom, the editing was done.  In addition, the extension 
for the right knee is reported as 5 to 5 degrees, with 
tenderness at 15 degrees.  The range of 5 to 5 degrees is 
confusing to the Board, and makes it difficult for the Board 
to fully understand the severity of the Veteran's right knee 
disabilities. 

The October 2008 VA primary care clinic note reflects that 
the Veteran is unable to flex his knees greater than 90 
degrees due to pain.  This report reflects a much higher 
degree of flexion than the 40 degrees, with tenderness at 25 
degrees, reported in the June 2008 VA examination, and seems 
to contradict the Veteran's averment that his knee pain has 
become worse.  The Board also notes that an orthotic note 
reflects that the Veteran was provided with two hinged knee 
sleeves for bilateral knee pain in October 2008.

Based on the foregoing, the Board finds that a VA examination 
and opinion regarding the severity of the Veteran's right 
knee musculoligamentous strain with osteoarthritis and 
instability, would further assist the Board in developing a 
more complete picture of the Veteran's disability.  See 
38 C.F.R. § 3.159(c)(4) (stating that a medical examination 
is necessary if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected right knee disabilities.  The 
claims folder must be made available to 
and reviewed by the examiner.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, should 
be performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and to the extent possible the 
examiner should assess the degree of 
severity of any pain.

The examiner should provide an opinion 
concerning the degree of severity (whether 
mild, moderate, or severe) of any lateral 
instability or recurrent subluxation of 
the right knee.  The examiner should also 
determine if the knee locks, and if so, 
the frequency of the locking.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
The examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
ncoordination in terms of the degree of 
additional range of motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the Veteran's ability to 
work.

The rationale for all opinions expressed 
should also be provided.

2.  The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claims, to include 
denial.  See 38 C.F.R. § 3.655 (2009).

3.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted, 
the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative with an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


